 


114 HR 3910 IH: Weekend Voting Act
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3910 
IN THE HOUSE OF REPRESENTATIVES 
 
November 3, 2015 
Mr. Israel (for himself, Mr. Larson of Connecticut, Ms. Slaughter, Mr. Clyburn, Mr. Garamendi, and Mr. Hastings) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To change the date for regularly scheduled Federal elections and establish polling place hours. 
 
 
1.Short titleThis Act may be cited as the Weekend Voting Act. 2.Change in congressional election day to Saturday and SundaySection 25 of the Revised Statutes of the United States (2 U.S.C. 7) is amended to read as follows: 
 
25.The first Saturday and Sunday after the first Friday in November, in every even numbered year, are established as the days for the election, in each of the States and Territories of the United States, of Representatives and Delegates to the Congress commencing on the 3d day of January thereafter.. 3.Change in Presidential election day to Saturday and SundaySection 1 of title 3, United States Code, is amended by striking Tuesday next after the first Monday and inserting first Saturday and Sunday after the first Friday. 
4.Polling place hours 
(a)In general 
(1)Presidential general electionChapter 1 of title 3, United States Code, is amended— (A)by redesignating section 1 as section 1A; and 
(B)by inserting before section 1A the following:  1.Polling place hours (a)DefinitionsIn this section: 
(1)Continental United StatesThe term continental United States means a State (other than Alaska and Hawaii) and the District of Columbia. (2)Presidential general electionThe term Presidential general election means the election for electors of President and Vice President. 
(b)Polling place hours 
(1)Polling places in the continental United StatesEach polling place in the continental United States shall be open, with respect to a Presidential general election, beginning on Saturday at 10:00 a.m. eastern standard time and ending on Sunday at 6:00 p.m. eastern standard time. (2)Polling places outside the continental United StatesEach polling place not located in the continental United States shall be open, with respect to a Presidential general election, beginning on Saturday at 10:00 a.m. local time and ending on Sunday at 6:00 p.m. local time. 
(3)Early closingA polling place may close between the hours of 10:00 p.m. local time on Saturday and 6:00 a.m. local time on Sunday as provided by the law of the State in which the polling place is located.. (2)Congressional general electionSection 25 of the Revised Statutes of the United States (2 U.S.C. 7) is amended— 
(A)by redesignating section 25 as section 25A; and (B)by inserting before section 25A the following: 
 
25.Polling place hours 
(a)DefinitionsIn this section: (1)Continental United StatesThe term continental United States means a State (other than Alaska and Hawaii) and the District of Columbia. 
(2)Congressional general electionThe term congressional general election means the regularly scheduled general election for the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress. (b)Polling place hours (1)Polling places inside the continental United StatesEach polling place in the continental United States shall be open, with respect to a congressional general election, beginning on Saturday at 10:00 a.m. eastern standard time and ending on Sunday at 6:00 p.m. eastern standard time. 
(2)Polling places outside the continental United StatesEach polling place not located in the continental United States shall be open, with respect to a congressional general election, beginning on Saturday at 10:00 a.m. local time and ending on Sunday at 6:00 p.m. local time. (3)Early closingA polling place may close between the hours of 10:00 p.m. local time on Saturday and 6:00 a.m. local time on Sunday as provided by the law of the State in which the polling place is located.. 
(b)Conforming amendments 
(1)The table of sections for chapter 1 of title 3, United States Code, is amended by striking the item relating to section 1 and inserting the following:   1. Polling place hours. 1A. Time of appointing electors.. (2)Sections 871(b) and 1751(f) of title 18, United States Code, are each amended by striking title 3, United States Code, sections 1 and 2 and inserting sections 1A and 2 of title 3. 
 
